Citation Nr: 0215371	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  02-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for osteopenia as secondary 
to the service-connected post operative partial resection of 
the stomach with hiatal hernia.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

The rating decision of December 2000 on appeal here included 
two other issues.  One was the issue of entitlement to an 
increased rating for the service-connected post operative 
partial resection of the stomach with hiatal hernia.  The 
veteran's notice of disagreement did not include that issue 
and was directed to the denial of service connection for 
osteopenia.  Although also a matter discussed in the rating 
decision, in a written statement in December 2001, the 
veteran indicated he was withdrawing any claim for service 
connection for bipolar disorder in light of the grant of 
service connection and the award of a 10 percent disability 
rating with which he was pleased.  Consequently, the 
remaining issue on appeal is that of entitlement to service 
connection for osteopenia as secondary to the service-
connected post operative partial resection of the stomach 
with hiatal hernia, as listed on the title page of this 
decision.  


FINDINGS OF FACT

1.  The veteran developed osteopenia many years after service 
and the osteopenia is not the result of a disease or injury 
he had in service.  

2.  Osteopenia is not the result of the veteran's service-
connected post operative partial resection of the stomach 
with hiatal hernia.  


CONCLUSION OF LAW

Osteopenia was not incurred in service, and is not 
proximately due to the veteran's service-connected post 
operative partial resection of the stomach with hiatal 
hernia.  38 U.S.C.A. §§1110; 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) , 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed osteopenia, which he 
has also described as osteoporosis, as secondary to the 
service-connected post operative partial resection of the 
stomach with hiatal hernia.  

The Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law and pertinent VA regulations, followed by 
a discussion of the factual background of this case.  The 
Board will conclude with an analysis of the issue on appeal.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

By rating decision of December 2000 the RO informed the 
veteran regarding the evidence reviewed, the pertinent law 
and regulations, and the reasons and bases for the decision 
made.  After the veteran's notice of disagreement was 
received in July 2001, the RO arranged for a medical 
specialist to comment on the medical evidence offered in 
support of the claim.  In January 2002 the RO readjudicated 
the claim under the VCAA providing the veteran a statement of 
the case (SOC) that month.  In the substantive appeal later 
in January 2002 the veteran indicated that he wanted to 
appeal the issue of service connection for osteopenia and he 
indicated that he did not think review of the medical 
evidence had been fair.  He indicated that he did not want a 
hearing and that he wanted the Board to review his case.  

In March 2002, the RO informed the veteran that his appeal 
had been certified to the Board of Veterans' Appeals and his 
VA records were being transferred there.  He was informed 
that he still had 90 days from the date of the letter, to ask 
to appear personally before the Board and give testimony 
concerning your appeal, and that he could send the Board 
additional evidence concerning his appeal.  He was informed 
not to send any new evidence or a request for a hearing or to 
appoint or change a representative to the RO, but rather to 
send them directly to the Board at an address which was 
provided to him in the letter.  He was further informed that 
if had any questions about any matter he should consult his 
representative or see 38 C.F.R. § 20.1304 (2001).  

In April 2002, the representative made written arguments to 
the Board in support of the claim.  

Through these documents the veteran has been informed of the 
types of evidence necessary to support his claim, how it 
could be obtained, the applicable law and regulations, and 
why the decision was made.  Thus, any deficiencies in initial 
communication with the veteran, which occurred as the VCAA 
was being implemented, were rectified through information 
furnished to the veteran by the RO.  Hence, the Board finds 
that it may consider the merits of the claim without 
prejudice to the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  As such, the Board will itself apply the current 
standard of review set forth below in evaluating the 
veteran's claim.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided numerous medical 
examinations, and all his medical records have been reviewed 
by a medical specialist which is discussed in greater detail 
below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  On the basis 
of review of the claims folder, there is no indication that 
the veteran has further evidence or argument to submit.  
Rather, it is apparent from his written statements that he 
wants the Board to render a decision without further delay.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Pertinent law and regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.


Factual Background

The service medical records are negative for osteopenia.  
Osteopenia was not manifest until after the veteran expressed 
musculoskeletal complaints on visits to VA in 1999.  

X-ray's discussed at the veteran's September 1999 visit to VA 
indicated a demineralization way out of range for someone his 
age.  A bone desitometry and bone scan were ordered.  Results 
of these tests were discussed at a November 1999 visit.  The 
findings put the veteran in the osteopenic range but not 
osteoporotic range.  It was noted to be unusual and that it 
could be attributable to the veteran's chronic malabsorption 
from the gastrectomy.  This comment prompted further 
evaluation.  

In May 2000, Dr. H. reported that the veteran's "DEXA" scan 
from Marquette General Hospital in November 1999 showed 
osteopenia in the lumbar spine and in the neck of his hip 
bone.  This was described as distinctly unusual in a man.  
The likely cause of this loss of bone density was the 
veteran's partial gastrectomy done in 1965.  (No further 
rationale for this statement was provided.)  Treatment of the 
veteran's osteopenia was described as ongoing.  

On VA examination in October 2000, the veteran complained 
that he has developed osteopenia in the lumbar spine and left 
hip secondary to service-connected gastric resection.  He 
stated that he had a bone densitometry done which showed 
osteopenia.  He stated that he has had some pain and 
stiffness in his back for the last 15 years or so as well as 
occasional right hip discomfort.  He rated the pain as 
chronic on a scale of 4 to 7 (out of 10 is assumed).  It was 
noted that he also had bipolar disorder but had worked 
occasionally in the past.  X-ray's of both hips revealed no 
evidence of recent fracture or dislocation.  There was no 
evidence of narrowing of the hip joint spaces and there was 
no radiographic evidence of avascular necrosis of the femoral 
heads.  The visible aspects of the SI joints were 
unremarkable.  The diagnosis was lumbar strain with no 
evidence of osteopenia.  The examiner stated that it was not 
likely that any additional disability was related to the 
veteran s gastric resection.  The examiner did not elaborate 
on the basis for his opinion, however.  

In April 2001 Dr. H. further opined that there was a 
relationship between the veteran's development of osteopenia 
and his service-connected gastrointestinal disorder and that 
any finding to the contrary was improper because there is no 
way to differentiate between calcium malabsorption from 
alcoholism or from a gastrectomy, when more than one cause 
exists.  Dr. H. noted that the veteran did not have elevated 
calcium levels, so he doubted a primary calcium metabolism 
problem was the culprit.  Dr. H. suggested that perhaps a 
specialist should conduct further investigation.  

In September 2001, the RO requested a specialist medical 
opinion on the question of the etiology of the veteran's 
osteopenia.  The RO noted that there were conflicting medical 
opinions in this case as to the etiology for osteopenia of 
the lumbar spine and left hip and that the medical evidence 
needed to be reviewed by a specialist.  It was requested that 
an examiner provide an expert medical opinion which 
determines whether it is likely, unlikely, or as likely as 
not, that the osteopenia is causally related to the service-
connected post operative stomach resection.  It was noted 
that the opinion should include a discussion providing 
rationale for the conclusion including comments on other risk 
factors identified and ruled out.  

On special examination by the VA in October 2001, the 
examiner (Dr. M) reviewed all the veteran's medical records 
and noted that while the veteran was on active duty in Korea, 
he developed significant upper GI symptoms.  A diagnosis of 
peptic ulcer disease was eventually made.  It was noted that 
the veteran has had three previous surgeries to treat his 
peptic ulcer disease, and he has had a partial gastrectomy.  
The veteran had also had a number of other medical problems, 
including bipolar disease for which he is under active 
treatment, and in addition, he had had a problem with alcohol 
dependence.  It was noted that he was recently examined here 
approximately one year earlier for evaluation of some lower 
back pain, as well as some pain into the upper legs.  For 
this, he was found to have essentially normal lumbar spine 
motion, a normal neurological exam of both lower extremities, 
and essentially a normal range of motion of both hips.  It 
was noted on x-rays that he had minimal degenerative 
arthritic changes in the lumbar spine, the presence of six 
lumbar vertebrae, and normal hip joints bilaterally.  It was 
felt that on these x-rays, that there was no evidence of 
osteopenia, but essentially normal mineralizations of the 
bone.  However, the veteran has had a test to check his bone 
density, and it was found that there was some osteopenia in 
the lumbar spine and in the pelvis.  Based upon review of 
this veteran's medical records, it is the stated opinion of 
the examiner that there is absolutely no relationship between 
the osteopenia noted on the bone densitometry test and his 
pelvis and lumbar spine, and his partial gastrectomy that was 
done for peptic ulcer disease.  Rather, it was opined that 
there is more of an etiologic relationship for the osteopenia 
related to the low-grade degenerative arthritis of the lumbar 
spine, together with the alcohol dependence that has been 
part of this veteran's history also, but I do not think there 
is any relationship between the osteopenia and the partial 
gastrectomy that was done for peptic ulcer disease.  


Analysis

Osteopenia was not manifested during service or for decades 
thereafter; it is not contended otherwise.  Rather, it is 
argued that osteopenia resulted secondary to the service-
connected post operative partial resection of the stomach 
with hiatal hernia.  

Here, the objective evidence reflects conflicting opinions by 
medical professionals. According to Dr. H. a specific cause 
of the osteopenia cannot be isolated, but it is likely that 
the osteopenia is the result of the service-connected stomach 
disability.  
On the other hand, the RO requested a specialist, Dr. M., to 
review the veteran's medical records and provide an opinion 
as to the relationship between the osteopenia and the 
service-connected gastrointestinal disorder.  According to 
the expert consultaNT, Dr. M., "there is absolutely no 
relationship between the osteopenia noted on the bone 
densitometry test and his pelvis and lumbar spine, and his 
partial gastrectomy that was done for peptic ulcer disease."  
Rather, IN Dr. M.'s opinion, there was more support for an 
etiologic relationship between osteopenia and the veteran's 
nonservice-connected low-grade degenerative arthritis of the 
lumbar spine, together with the alcohol dependence that is 
documented in the VA medical records.  The specialist 
reiterated that he did not think there is any relationship 
between the osteopenia and the partial gastrectomy that was 
done for peptic ulcer disease.  

In the judgment of the Board Dr. M.'s opinion is more 
persuasive than Dr. H.'s opinion. Dr. M. reviewed all the 
veteran's medical records and referred to the veteran's 
specific medical history finding some osteopenia identified 
by bone densitometry, which was not severe enough to be 
identified by x-ray.  Based on review of the medical records 
he opined with certainty that there is no relationship 
between the service-connected gastrectomy residuals and the 
recently identified osteopenia.  Instead, he offered the 
veteran's medical history of alcoholism and his nonservice-
connected degenerative arthritis as providing a more 
reasonable basis for the development of osteopenia.  It is 
noteworthy that Dr. M., in explaining his findings, took into 
account the current level of severity of the osteopenia ans 
the presence of two causative factors other than the service-
connected stomach disability.  The medical records reviewed 
by Dr. M. include numerous reports of hospitalization and 
treatment over many years for substance abuse (alcoholism).  
There is also x-ray evidence of arthritis contained in the 
medical evidence of record which was reviewed by Dr. M., and 
which was utilized in rendering his expert medical opinion 
that this might also be a cause, if perhaps in conjunction 
with the history of alcoholism.  In contrast, the opinion of 
Dr. H. includes considerably less supportive reasoning.  Dr. 
H's opinion is based in large part on the reasoning that a 
single causative factor cannot be isolated.  Dr. H. does not 
indicate that he reviewed the veteran's medical history in 
providing his unsubstantiated opinion, but rather that he is 
the veteran's treating physician.  Furthermore, and neither 
Dr. H.'s opinion nor the other medical reports in the record 
establishes that osteopenia is secondary to the service-
connected gastrointestinal disability by way of aggravation. 

The Board has considered the potential applicability of the 
doctrine of reasonable doubt.  However, the evidence for and 
against the claim is not in approximate balance.  The overall 
record shows that the osteopenia began long after service, 
and Dr. M.'s negative opinion clearly outweighs Dr. H.'s 
supportive opinion.  Therefore, the claim must be denied.


ORDER

Service connection for osteopenia is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

